Case 17-70461-AKM-13          Doc 32      Filed 02/26/20      EOD 02/26/20 09:14:31          Pg 1 of 3


                   UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF INDIANA
                          EVANSVILLE DIVISION
  IN RE:                            )
         SARAH ELIZABETH SMITH      ) CASE NO.17-70461–AKM-13
                                    )
             DEBTOR(S)              )

                         TRUSTEE’S MOTION TO MODIFY PLAN
                              AFTER CONFIRMATION

       COMES NOW Robert P. Musgrave, Trustee, and files this Motion to Modify Plan after
Confirmation. In support of this motion, Trustee states as follows:

   1. Debtor filed for relief under Chapter 13 on May 11, 2017. The plan was confirmed
      by order of July 6, 2017. At that time plan payments were set at $842.42 per month
      for 60 months.

   2. The secured creditor Evansville Teachers Federal Credit Union (“Creditor”) was
      listed in the proposed plan and the confirmation order to be paid in full by the
      Trustee at $762.44 per month @ 5.0% APR.

   3. The Creditor filed a proof of claim (Trustee Claim No. 002/Court Claim No. 003)
      with the Court on June 8, 2017 (“Proof”). To date, the Trustee has disbursed
      $21,518.20 in principal and $1,499.12 in interest on the Proof.

   4. On February 13, 2020, the creditor notified the Trustee in writing that their claim
      was paid in full. A copy of the document is attached as Exhibit A.

   5. Based on the above, Trustee prays the Court modify the debtor(s) confirmed plan
      so the Proof will not be paid by the Trustee going forward, and all monies that
      would have gone to the above creditor in the future will now be disbursed to other
      creditors pursuant to the terms of the confirmation order.

   6. This modification is in the best interests of the debtor(s), the estate, and the creditors
      thereof.

     WHEREFORE, Trustee prays the Court modify the confirmed plan as indicated above, and for
all other relief deemed appropriate in the premises.

        PLEASE TAKE NOTICE THAT any objection must be filed with the Bankruptcy Clerk
within 21 days of the date of this notice [or such other time period as may be permitted by Fed.R.
Bankr.P. 9006(f)]. Those not required or not permitted to file electronically must deliver any
objection by U.S. mail, courier, overnight/express mail, or in person at:

                                       Winfield K. Denton Federal Bldg.
                                       101 NW M.L. King Blvd.
                                       Suite 352
                                       Evansville, IN 47708

The objecting party must ensure delivery of the objection to the party filing the motion.
If an objection is NOT timely filed, the requested relief may be granted.
Case 17-70461-AKM-13          Doc 32     Filed 02/26/20     EOD 02/26/20 09:14:31         Pg 2 of 3
                                                                                           2/26/2020
                                                                                              Page 2


                                                 Respectfully Submitted,


                                                 /s/Robert P. Musgrave
 February 26, 2020                               Robert P. Musgrave
                                                 Chapter 13 Trustee
                                                 P.O. Box 972
                                                 Evansville, IN 47706-0972
                                                 Telephone: (812) 424-3029
                                                 Fax: (812) 433-3464
                                                 Email address: trusteegeneral@chap13evv.com

                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was served upon the
following parties, either personally, electronically or by first-class mail February 26, 2020:

U.S. Trustee
101 West Ohio Street, Suite 1000
Indianapolis, IN 46204

 SARAH ELIZABETH SMITH
 8772 NORTH STATE ROAD 161
 GENTRYVILLE, IN 47537-

 ROBERTA S. DUNLAP
 DUNLAP & NESMITH, LLC
 1035 W FRANKLIN STREET
 EVANSVILLE, IN 47710-

 EVANSVILLE TEACHERS FEDERAL
 CREDIT UNION
 P.O. BOX 5129
 EVANSVILLE, IN 47716-

         I hereby certify that a true and correct copy of the foregoing pleading was served upon
 the following parties by first class mail and certified return receipt requested mail February 26,
 2020:

 EVANSVILLE TEACHERS FEDERAL
 CREDIT UNION
 P.O. BOX 5129
 EVANSVILLE, IN 47716-

                                              /s/Robert P. Musgrave
                                              Robert P. Musgrave
                                              Chapter 13 Trustee
                                              P.O. Box 972
                                              Evansville, IN 47706-0972
                                              Telephone: (812) 424-3029
Case 17-70461-AKM-13   Doc 32   Filed 02/26/20   EOD 02/26/20 09:14:31    Pg 3 of 3
                                                                           2/26/2020
                                                                              Page 3
                                    Fax: (812) 433-3464
                                    Email address: trusteegeneral@chap13evv.com
